Citation Nr: 1223351	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left foot disability.

2.  Entitlement to an initial rating in excess of 30 percent for right knee status-post arthroplasty.

3.  Entitlement to an initial rating in excess of 30 percent for left knee status-post arthroplasty.

4.  Entitlement to an initial rating in excess of 20 percent for lumbar spine arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.

6.  Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis.

7.  Entitlement to an initial rating in excess of 10 percent for left hip osteoarthritis.

8.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease.

9.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis.

10.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

11.  Entitlement to service connection for a cervical spine disability, to include as secondary to a left foot disability.


REPRESENTATION

Veteran represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied the Veteran's claim for an increased rating for a left foot disability.

The Veteran also appeals from a June 2008 rating decision which, in pertinent part, denied his claim for service connection for cervical spine arthritis as well as his claim for TDIU.  In addition, the Veteran appeals from a February 2012 Decision Review Officer (DRO) decision which granted his claims for service connection for a bilateral knee disability, a lumbar spine disability, an acquired psychiatric disorder, a bilateral hip disability and a bilateral ankle disability; an initial rating for assigned for each disability.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated from September 2010 to January 2012; these records were considered in the February 2012 supplemental statement of the case (SSOC).

A March 2008 statement of the case (SOC) partially granted the Veteran's claim for an increased rating for a left foot disability and assigned a rating of 30 percent.

The Board remanded the claims for an increased rating for a left foot disability, entitlement to TDIU and service connection for a cervical spine disability in June 2010.  In addition, the Board remanded claims for service connection for a psychiatric disability, a lumbar spine disability, a bilateral hip disability, a bilateral knee disability and a bilateral ankle disability in June 2010.  As noted above, a February 2012 DRO decision granted the Veteran's claims for service connection for these orthopedic disabilities as well as an anxiety disorder and an initial rating was assigned for each of these disabilities.  

The issue of entitlement to service connection for a cervical spine disability as well as claims for an increased initial rating for a bilateral knee disability, a lumbar spine disability, an anxiety disorder, a bilateral hip disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran is precluded from obtaining or maintaining gainful employment as a result of his various service connected disabilities beginning on February 1, 2008.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a total rating based on individual unemployability due to service connected disabilities for the period beginning on February 1, 2008 have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice with regards to his claim for TDIU in a September 2007 letter.  This letter provided notice as to what evidence was required to substantiate his claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.     

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records, Worker's Compensation records and the VA examination reports.  In a March 2006 statement, the Veteran wrote that he received all of his treatment at the VA Medical Center (VAMC) in Kansas City.  An August 2010 response from Ehrling Bergquist Hospital stated that there was no indication that the Veteran had been treated at the facility.  A November 2010 Personnel Information Exchange System (PIES) response indicated that a search of Fitzsimmons Army Hospital had been conducted and that there were no records found.

The Board's June 2010 remand instructed the AOJ to obtain the Veteran's updated VA treatment records.  Updated VA treatment records are located in the claims file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim. 

TDIU

The Veteran contends that he is not able to maintain his either physical or sedentary employment due to the severity of his service connected disabilities.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

The Veteran's current service connected disabilities include: a left foot disability, rated as 30 percent disabling; a left knee disability, rated as 30 percent disabling; a right knee disability, rated as 30 percent disabling; a lumbar spine disability, rated as 20 percent disabling, a right hip disability, rated as 10 percent disabling; a left hip disability, rated as 10 percent disabling; a left ankle disability, rated as 10 percent disabling; a right ankle disability, rated as 10 percent disabling, an anxiety disorder, rated as 10 percent disabling and healed osteomyelitis, rated as noncompensably disabling.  His combined rating was 60 percent rating prior to December 7, 2006 and 90 percent disabling as of February 1, 2008.  Between December 7, 2006 and January 31, 2008, the Veteran's combined rating was 100 percent.  This rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).

In an April 1994 VA podiatry examination, the Veteran reported that he had initially worked in construction after service but that this employment was not well tolerated due to an inability to be on his feet for the required hours and a limited ability to get about on rough surfaces.  He then worked as a police dispatcher from 1964 to 1974 and began working as a substitute letter carrier in July 1974.   His work as a letter carrier was not well tolerated and he was transferred to the maintenance department in the postal service.

In a July 2007 Application for Increased Compensation Based on Unemployability, the Veteran wrote that he worked full-time for the Postal Service until April 30, 2006.  He had graduated high school and had additional training as an electronic technician.  He reported that his employment over the last few years had required him to walk stairs in a building that was one million square feet.  This walking caused foot pain as well as knee and back problems.

An August 2007 VA treatment note reflected the Veteran's reports that he was working part-time at a liquor store and that he had to stand for long hours.

An August 2007 VA treatment note indicated that the Veteran worked six hours a day, three to four times per week, after his retirement from the postal service.

A September 2007 VA psychiatric treatment note reflected the Veteran's complaints of insomnia after getting off work as a liquor store manager at 10 p.m.

A January 2008 VA psychiatric treatment note reflected the Veteran's reports that he had temporarily lost his job in the past after "blowing up" at a co-worker and his boss.

A May 2008 Request for Employment Information in Connection with [a] Claim for Disability Benefits was completed by the United States Postal Service, the Veteran's former employer.  This form indicated that the Veteran had worked as a maintenance supervisor until April 30, 2006, when he retired.  The employer also indicated that this retirement was a "voluntary, optional retirement."

A December 2009 VA treatment note indicated that the Veteran worked part-time as a cashier.

An October 2010 VA psychological examination reflected the Veteran's reports that he had been retired since 2005 and that he worked as a clerk for approximately 11 months at a gas station in 2009.  Following service, he worked as a police dispatcher from 10 years and as a mechanic for the postal service for 31 years.

An April 2011 VA examiner opined, following a review of the Veteran's claims file, it was at least as likely as not that the Veteran's orthopedic disabilities rendered him unemployable from the standpoint of a physical job but not a sedentary job.  His lumbar spine pathology with resultant pain caused him to be unable to bend or lift and rendered him unemployable from a physical standpoint but not from a sedentary standpoint.  The examiner noted that the Veteran had reported that he was able to perform a sedentary job but that his mental-emotional state prevented him from working around people to the degree that he could not perform even sedentary work; the examiner declined to provide an opinion as to this impact.

In an April 2011 addendum, the October 2010 VA psychological examiner noted that the Veteran had reported difficulty with anger and irritability that resulted in mild problems with work performance, including temporarily losing employment due to becoming verbally aggressive towards a co-worker.  Despite having mild occupational difficulties due to mental health symptoms, he did not miss scheduled work days due to such symptoms.  The examiner opined that the Veteran's mental health symptoms do not prevent him from working at this time.  This examiner had noted a review of the Veteran's claims file and medical records in the October 2010 VA examination.

Consideration of TDIU is not warranted prior to September 11, 2007 as the Veteran was employed full-time as a maintenance supervisor with the postal service.  The Veteran reported working at a liquor store in an August 2007 VA treatment note and that he worked as a manager of that liquor store in a September 11, 2007 VA treatment note.  Although he reported working part-time (i.e. 18 to 24 hours per week) in an August 2007 VA treatment note, he has not reported or suggested that this employment was marginal.  Jackson v. Shinseki, 87 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  In addition, and as discussed below, the Veteran was in receipt of a total rating for the period between December 7, 2006 and January 31, 2008; consideration of TDIU for this period is also precluded on this basis.

The Veteran's was awarded a temporary total rating based on surgical or other treatment necessitating convalescence for the period between December 7, 2006 and January 31, 2008 in a March 2012 DRO decision.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Further consideration of TDIU for the period between December 7, 2006 and January 31, 2008 is therefore precluded.  Id. 
 
For the period beginning on February 1, 2008, the Veteran has alleged being unable to work due to his various service connected disabilities, particularly his orthopedic disabilities.  The April 2011 VA examiner opined that it was at least as likely as not that the Veteran's orthopedic disabilities rendered him unemployable from the standpoint of a physical job but not a sedentary job.  Although the April 2011 VA examiner found that the Veteran was able to work at a sedentary job, his past post-service employment consisted of long-term employment as a maintenance supervisor for the postal service, an occupation that is physically demanding.  No other competent medical evidence has been submitted.

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to TDIU is therefore granted for the period beginning on February 1, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU is granted for the period beginning on February 1, 2008 is granted.


REMAND

Left Foot Disability

The Board remanded the Veteran's claim for an increased rating for a left foot disability in June 2010 to allow a VA examination to be conducted to determine the current severity of his left foot disability.  A VA orthopedic examination was conducted in November 2010.  Although the Veteran's subjective left foot complaints were detailed in this examination report, no objective findings related to the left foot were noted.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.  

Cervical Spine Disability

The Veteran has alleged suffering from a cervical spine disability as a result of his service connected left foot disability.  A November 2010 VA examiner opined that his cervical spine pathology was "not in any way" related to his foot pathology. However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  An addendum to this November 2010 VA examination, or a new VA examination, is therefore required to ensure compliance with the Board's previous remand.

Bilateral Knee, Lumbar Spine, Anxiety Disorder, Bilateral Hip and Bilateral Ankle Claims

A February 2012 DRO decision granted service connection for a bilateral knee disability, a lumbar spine disability, an anxiety disorder, a bilateral hip disability and a bilateral ankle disability.  Initial ratings were also assigned for each disability.  In a March 2012 notice of disagreement (NOD), the Veteran's representative indicated that he disagreed with all issues decided in the February 2012 DRO decision.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand these claims to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the November 2010 VA examination, if possible, or afford the Veteran a VA examination to determine the nature and etiology of his claimed cervical spine disability found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability, to include degenerative disc disease, had its onset during the Veteran's period of active duty service from July 1961 to September 1963; or, was any such disorder caused by any incident or event that occurred during his period of service, including his service connected left foot disability?  In making this assessment, the examiner is asked to specifically comment on the Veteran's contentions that his gait abnormality, which resulted from his service connected left foot disability, caused his cervical spine disability.

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability was aggravated by beyond the natural progression of the disease (representing a permanent worsening of such disability) by his service connected left foot disability.  If aggravation was found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his left foot disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The report should set forth all objective findings regarding the Veteran's left foot disability, particularly the current severity of symptoms.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

 4.  The RO/AMC should consider the claims for an increased initial rating for his bilateral knee, lumbar spine, anxiety disorder, bilateral hip and bilateral ankle disabilities.  If the claims are not granted, a Statement of the Case shall be issued addressing these claims.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


